Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the means responsible for “configured for adapting the desired position (SP) … to changing harvesting conditions” (cl. 1) must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The metes and bound of the claim cannot be determined because a functional recitation, i.e. “configured to be pivoted” (cl. 1; NOTE: a definite and positive structure is not claimed to enable / provide capability as recited; the pressurized hydraulic cylinders is not claimed), 
structure is not claimed to enable / provide capability as recited; the lever system and the sensor system capable of detecting the rotary motion of the lever system in response to the vertical deflection of the supporting arm are not claimed)
must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 C.D. 172; 388 O.G. 279.
The structure which goes to make up the device must be clearly and positively specified. 
The structure must be organized and correlated in such a manner as to present a complete operative device.
Also, "the Supreme Court in 1946 wrote that a “claim which describes the most crucial element in a ‘new’ combination in terms of what it will do, rather than in terms of its own physical characteristics or its arrangement in the new combination, is invalid as a violation of [the indefiniteness requirement].” Halliburton v. Walker, 329 U.S. 1 (1946)."


Claim 13, 14: the method steps/processes of  “wherein the supporting arms are configured to be pivoted during the harvesting operation, originating from a desired position (SP) which was set before the start of a harvesting operation, between an upper end position, which delimits a deflection of the supporting arms in a direction of the crop pick-up device, and a lower end position, wherein the upper end position has a first clearance and the lower end position has a second clearance from the desired position (SP), the method comprising adapting the desired position (SP) during the on-going harvesting operation, to changing harvesting conditions and/or operating conditions depending on a deflection of the cutterbar, in order to minimize the first clearance and maximize the second clearance” (cl. 13), and
Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Method claim 14: “The method as claimed in claim 1, wherein a degree of unevenness of a territory to be worked is inferred based on the detected deflection “ appears to refer back to the apparatus claim.  The claim is confusing, indefinite.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coers et al (2008/0078155).

It should be noted that the recitation “configured for," “can pivot,” "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

1. A height control system for a front harvesting attachment, comprising: 
a frame, at least one crop pick-up device arranged on the frame, and a ground-conforming cutterbar which is situated on a plurality of supporting arms that can pivot about at least one horizontal axis and are articulated on the frame (fig 1; capability is taught in par. 4-5, 22, 28-29, the cutter bar capable of following the contours of the ground, i.e. can pivot as the supporting arms 114a-j pivot at pivot axis 126), 
wherein the supporting arms are configured to be pivoted, originating from a desired position (SP) to be set before a start of a harvesting operation, between an upper end position, which delimits a deflection of the supporting arms in a direction of the crop pick-up device, and a lower end position, wherein the upper end position has a first clearance and the lower end position has a second clearance from the desired position (hydraulic cylinders 116a-j are capable of automatically apply a preload / an upforce upward or downward, depending on the condition set forth below, par. 34-38, 40, 42;
See 112b Rejection; 
NOTE: a definite and positive structure is not claimed to enable / provide capability as recited; the pressurized hydraulic cylinders is not claimed), 
wherein the height control system is configured for adapting the desired position (SP), during the harvesting operation, to changing harvesting conditions and/or operating conditions depending on a deflection of the cutterbar, in order to minimize the first clearance and maximize the second clearance (control system ECU 140, figs 4, 5, the arms & cutter bar adjusted according to the sensed condition(s), par. 43-45, although the claim uses “and/or” thus one condition would also meet the claim language; 
See 112b Rejection; 
NOTE: a definite and positive structure(s) is/are not claimed to enable / provide capability of the “control system”; for example, receiving signals from the sensor due to a lever system, shaft rotation in response to the vertical deflection of the supporting arm are not claimed). 

2. The height control system as claimed in claim 1, wherein the adaptation of the desired position (SP) takes place cyclically during the harvesting operation (as taught above, the control system capable of adapting and controlling as the agricultural harvester traverses the ground, “automatically change the forces”, par. 12). 

3. The height control system as claimed in claim 1, wherein the first clearance between the desired position (SP) and the upper end position is selected to be greater, the greater the deflection of the cutterbar is as a result of ground unevenness (weight of the crop sensed is directly proportional to the ground rise & fall, that is less weight when the ground rises and more when the ground drops). 

4. The height control system as claimed in claim 1, wherein a ratio of the first clearance and of the second clearance with respect to one another relative to the desired position (SP) to be set before 

5. The height control system as claimed in claim 4, wherein the first clearance is approximately 90 mm to 115 mm (the clearance set above is within the adjustment capability). 

6. The height control system as claimed in claim 1, wherein system is configured to reduce the first clearance to approximately 40 mm during the harvesting operation (it is within the capability / intended use). 

7. The height control system as claimed in claim 1, further comprising at least one sensor system situated on the front harvesting attachment, the sensor system being configured to detect the deflection of the cutterbar during the harvesting operation (already addressed in the parent claim). 

8. The height control system as claimed in claim 7, wherein the at least one sensor system is designed as at least one shaft which is rotatably mounted in a bearing point and extends, at least in sections, parallel to the frame, wherein the shaft is connected to one of the supporting arms by a lever system and to at least one sensor for detecting movement conveyed by the lever system onto the shaft (already addressed in the parent claim, the sensor is inherently associated with the pivoting shaft / bearing). 

10. The height control system as claimed in claim 7, further comprising a control device assigned to the front harvesting attachment, the control device being configured for evaluating the deflection detected by the at least one sensor system and for adaptably adjusting the desired position (SP) (sensor 142, par. 43. 

The following methods for using the control system are already addressed above in the apparatus: 

11. A method for operating a height control system for a front harvesting attachment, wherein the front harvesting attachment comprises a frame, at least one crop pick-up device, and a ground-conforming cutterbar which is situated on a plurality of supporting arms that can pivot about at least one horizontal axis and are articulated on the frame, wherein the supporting arms are configured to be pivoted during the harvesting operation, originating from a desired position (SP) which was set before the start of a harvesting operation, between an upper end position, which delimits a deflection of the supporting arms in a direction of the crop pick-up device, and a lower end position, wherein the upper end position has a first clearance and the lower end position has a second clearance from the desired position (SP), the method comprising adapting the desired position (SP) during the on-going harvesting operation, to changing harvesting conditions and/or operating conditions depending on a deflection of the cutterbar, in order to minimize the first clearance and maximize the second clearance. 



13. The method as claimed in claim 11, wherein the first clearance between the upper end stop and the desired position (SP) is selected based on a degree of unevenness of a territory to be worked, so that the greater the unevenness, the greater the first clearance between the upper end stop and the desired position (SP). 

14. The method as claimed in claim 1, wherein a degree of unevenness of a territory to be worked is inferred based on the detected deflection. 

15. A self-propelled harvesting machine comprising a front harvesting attachment that is configured to be controlled by a height control system designed as claimed in claim 1 (fig 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coers et al (2008/0078155), in view of Coers et al (7937919).

Coers ‘155 teaches the claimed invention above, to one skilled in the art it would be obvious the sensor 142, the weight as one of the conditional parameters, is measured via the deflection of the arms due to the overall weight at each section; in other words, the weight of the crop would be sensed via up/down deflection of the arms as the harvester traverses the ground, and as taught it can be also preset. 

Additionally, Coers ‘919 teaches the localized deflection of the cutterbar / float arms 18 can be measured (col. 5, ln 35-67, col. 6, ln 1-6, 18-29).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide supporting arms of Coers ‘155 with the teachings of Coers ‘919, because it would not have been outside the skill to measure the force / weight on the respective arms from the deflection of the arms; all other “weight” determination would be impractical especially during operation of the harvester.


MPEP 706.02 (A) states: "Things believed to be known to those skilled in the art are often asserted by the examiner to be well known or matters of common knowledge.   If justified, the examiner should not be obliged to spend time to produce documentary proof. If the knowledge is of such notorious character that judicial notice can be taken, it is sufficient so to state. In re Malcolm, 1942 C.D. 589; 543 O.G. 440. If the applicant traverses such an assertion the examiner should cite a reference in support of his or her position.
Failure of the applicant to seasonably challenge such assertions establishes them as admitted prior art. See In re Gunther, 1942 C.D. 332; 538 O.G. 744; In re Chevenard, 1944 C.D. 141; 500 O.G. 196. "  
Consequently, the following is deemed to be "well known": details of a rotational bearing sensor including “a freewheel” (see below).

9. The height control system as claimed in claim 8, further comprising a freewheel disposed at every bearing point, the freewheel providing for a rotation of the shaft only as a result of a deflection of the supporting arm in the direction of the upper end stop. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
 
Ehrecke (4573308) teaches a cutterbar 24 floating suspension arms 60 and hydraulic cylinders 130, that are controlled by a control system responsive to relative movement between the cutterbar, i.e. deflection, and the platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671